                          NITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                    AT DETROIT

 In Re:                                            Case No. 20-51213
                                                   Chapter 13
 Ronald M Smith, Jr                                Judge Maria L. Oxholm
 Kristen A. Smith

                     Debtors

 Ronald M Smith, Jr
 Kristen A. Smith                                  Adversary Case No. 21-04060

                                      Plaintiffs

 vs.

 Wilmington Savings Fund Society, FSB
 Franklin Credit Management Corporation

                                    Defendants


   ORDER GRANTING STIPULATION RESOLVING PLAINTIFFS’ MOTION FOR
        SUMMARY JUDGMENTAND JUDGMENT ON THE PLEADINGS


          IT IS HEREBY ORDERED that the Motion is GRANTED;

          IT IS FURTHER ORDERED that Defendant’s lien is avoided as a preference that

encumbers the property commonly described as 5300 E. Monroe St., Tecumseh, MI 49286, and

described in detail as:


                All that part of the East Yz of the NEW Y4 of Section 35, Town 5
                South, Range 4 East, described at a point located 1,319 .6 feet
                North 89° 43' 30" West and 1,048.43 feet South 0° 42' West,
                from the North Quarter Post of Section 35, aforesaid for a place
                of beginning; running thence South 0° 42' West line of the said
                East Yz of the NW Y4 of Section 35, 854.26 feet to the Northerly
                right-of-way line of LaPlaisance Bay Turnpike, now known as
                Highway M-50; thence South 79° 41' East, along said highway
                line, 202.84 feet; thence North 0° 42' East 888.15 feet; thence



  21-04060-mlo       Doc 12    Filed 08/26/21      Entered 08/26/21 14:33:54       Page 1 of 2
                North 89° 18' West 200 feet to the place of beginning.

        IT IS FURTHER ORDERED that upon discharge in this matter, under 11 USC § 1328,

Defendant shall execute a lien release, discharge, or equivalent document extinguishing such claim

in the above-described property;

        IT IS FURTHER ORDERED that, pursuant to 11 USC §502(d), Creditor's claim in its

present form is disallowed and that nothing in this order shall be construed to deny Creditor the

right to refile its claim as unsecured;

        IT IS FURTHER ORDERED that this Order resolves all matters in their entirety with

prejudice.

Signed on August 26, 2021




  21-04060-mlo        Doc 12     Filed 08/26/21   Entered 08/26/21 14:33:54       Page 2 of 2
